DETAILED ACTION


                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                    Information Disclosure Statement
The information disclosure statement filed on 12/19/2019 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                                     Quayle
This application is in condition for allowance except for the following formal matters: 
“INDUCTOR COMPONENT HAVING A COUPLE OF COIL FIXING PORTIONS INCLUDING RESPECTIVE ERECTED PORTIONS AND EACH ERECTED PORTIONS HAS A CURVED PORTION THAT IS CURVED ALONG THE INNER PERIPHERY SIDE OF THE COIL PORTION SEALED BY THE MAGNETIC MOLD RESIN”
This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

                                        Allowable Subject Matter

Claims 1 and 3 are allowed over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:

In regards to claims 1 and 3, FUKUI  (US 2009/0250836 A1),  LIU et al. (US 2014/0218157 A1), MUNEUCHI et al. (JP 2013-110184 A) , YUKI (JP 07-320938 A) disclose an inductor component comprising: a coil portion that is formed by conducting wire being wounded around a winding axis, and has a hollow portion in the winding axis; a first and second terminal electrodes.  
However, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach an inductor component and a method of making the inductor component characterized by the first and second coil fixing portions including integrally formed first and second erected portions respectively; wherein the erected portions extending toward the winding axis and is adjacent to the inner peripheral side of the coil portion having a curved section that is curved along the inner peripheral side of the coil portion. 
 
Claims 2 and 4-6 are also allowed as being dependent of the allowed independent base claim.

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893